Citation Nr: 1123458	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.  

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for a bilateral hip disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to July 1997.
 
This matter is on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a procedural matter, the Board notes that the Veteran submitted a May 2010 statement from a former Navy hospital corpsman who recalled the Veteran injuring her right shoulder while on active duty.  This evidence was received after the last RO review and did not include a waiver.  The Board has, accordingly, reviewed the additional evidence.  However, the disorder addressed in this letter is being remanded by the Board for further development.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

The issues of entitlement to service connection for a right shoulder disorder and bilateral hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee symptoms have been characterized by complaints of pain during range of motion and some impact on her daily living; flexion limited to 45 degrees, limitation of extension to 15 degrees or favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees have not been shown.  






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5014, 5256, 5260 & 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence she needed to substantiate her claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the she had actual knowledge of the rating element of the claim.  In addition, she was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in December 2008.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication, and no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate that such a claim actually existed or that there is any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The evidence also indicates that the Veteran may have submitted a claim for benefits with the Social Security Administration (SSA), as the RO sent a request for records to the SSA in April 2009.  The SSA responded that no medical records were on file for this Veteran.  

Next, VA examinations with respect to the issue on appeal were obtained in August 2006 and January 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that these examinations are adequate for adjudication purposes.  Specifically, they consider all of the pertinent evidence of record, to include the Veteran's statements as well as the impact of pain on her range of motion.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left knee disability since the most recent VA examination, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Thus, these examinations, and most notably the most recent examination in January 2010, are considered adequate for rating purposes.

As an additional matter, at her January 2010 examination, the Veteran stated that she experienced increased pain during flare-ups, but she was not experiencing a flare-up of her left knee symptoms at the time of the examination.  In this regard, it should be noted that the Court of Appeals for Veterans Claims has stated that the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up.  See Ardison v. Brown, 6 Vet. App. 405 (1994).

However, the Court has also clarified that, where the flare-up is of a very short duration (i.e. less than a week), a new VA examination would most likely be impractical, and a worsened condition only for a few days out of a year is less of an impairment than a worsened condition that lasts for weeks or months.  See Voerth v. West, 13 Vet. App. 117, 123 (1999).  In this case, the Veteran stated at the January 2010 VA examination that her flare-ups of her left knee pain last only 1 or 2 days every 3 to 4 months.  Therefore, the Board concludes that it is impractical to schedule her for an examination specifically during a flare-up condition.  

The Board recognizes that the Veteran's claims folder was not available at the time of his January 2010 VA examination.  Such is not a fatal flaw that would render the examination inadequate.  On the contrary, the Court has clearly held that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The January 2010 fully considered the Veteran's personal complaints as well as conducting a detailed physical examination.  Moreover, the findings of the examination are not manifestly different than those reported in outpatient treatment records and earlier physical examinations.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2010).

Regarding knee claims, the VA General Counsel held, in a precedential opinion, that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23- 97.  The General Counsel also stated that, when a knee disorder was already rated under DC 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.

The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.  Finally, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently service connected for chondromalacia of the left knee, which is most properly categorized under 38 C.F.R. § 4.71a, DC 5014.  Under this diagnostic code, the service-connected disorder will be rated on limitation of the affected part as it would have been for degenerative arthritis.  In this case, her current 10 percent rating is based on limitation of extension under DC 5261.  

As an initial matter, the competent evidence, such as the X-ray of the Veteran's left knee in January 2010, does not indicate arthritic changes, and consideration of a rating under DC 5003 is not for application.  Thus, in order to warrant a rating in excess of the rating the 10 percent rating she currently has, the evidence must show: 
* flexion limited to 45 degrees (a separate 10 percent rating under DC 5260);
* limitation of extension to 15 degrees (20 percent under DC 5261); or
* favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
38 C.F.R. § 4.71a.

However, the evidence does not indicate that any additional ratings are warranted for the Veteran's left knee disability.  First, the competent evidence does not indicate flexion of the knee limited to 45 degrees.  Specifically, at an August 2006 VA examination, her left knee flexion was 120 degrees without pain.  Moreover, at a second VA examination in January 2010, she demonstrated 110 degrees of flexion with no additional limitation after three repetitions.  None of the outpatient treatment records indicate such restriction.  Therefore, a separate compensable rating is not warranted for limitation of flexion.

Next, the evidence does not indicate extension of the left knee that is limited to 15 degrees.  Specifically, at her August 2006 VA examination, she exhibited full (0 degrees) extension without pain.  Moreover, at her VA examination in January 2010, she again had 0 degrees of extension with no additional repetition upon repetition.  Additionally, none of the outpatient treatment records indicate such restriction.  Therefore, a rating in excess of 10 percent is not warranted for limitation of extension.  

Finally, there is also no basis for assigning a higher rating based on ankylosis.  Specifically, ankylosis was not observed on any occasion during the VA examinations or during the various outpatient evaluations.  To the contrary, the Veteran consistently retained a measurable, albeit sometimes restricted, range of motion.  Moreover, the most recent (June 2010) VA examination specifically noted that there was no evidence of ankylosis of the left.  An increased rating based on ankylosis is also not for application.

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected left knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 10 percent rating already assigned for limitation of extension. 

Specifically, in this case, the VA examiner in August 2006 observed that the Veteran was able to walk on a treadmill for three minutes without increased complaints of bilateral knee pain, and she maintained her heel/toe gait.  Next, at her January 2010 VA examination, some pain was observed on motion of the left knee.  However, this pain was relieved by rest and medication, and there was no additional limitation of motion observed due to such pain.  The January 2010 VA examination indicated that the Veteran's left knee disorder would have little to no adverse effect of activities such as chores, shopping, feeding, bathing, grooming and dressing.  Put another way, the effect of this symptomatology is contemplated in the currently assigned 10 percent disability evaluation.

Consideration has been given as to whether a separate compensable rating be assigned for instability as per VAOPGCPREC 23-97.  However, as there is no evidence of arthritis on X-ray or instability on the most recent examination, such an assignment would be unwarranted.  

The Board has also considered the Veteran's statements that her disability is worse than the 10 percent rating she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran's DD-214 indicates that she does have some medical training and she may be competent to make some medical conclusion regarding her knee disability.  Moreover, regardless of her past medical training, she is in all cases competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, she is not competent to identify how her disorder may be applied to the appropriate diagnostic codes.  In any event, she has not made any statements regarding any diminished range of motion in her left knee.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's left knee disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.   

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's left knee disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  When she was examined in January 2010, the Veteran reported that she worked as a mail clerk.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

A rating in excess of 10 percent for chondromalacia of the left knee is denied.  


REMAND

With regard to the Veteran's claims of entitlement to service connection for a right shoulder disorder and a bilateral hip disorder, the Board concludes that additional development is required before these issues may be adjudicated.  

Specifically, in April 2009, a VA physician submitted a statement on the Veteran's behalf, offering her opinion that the Veteran's right shoulder and bilateral hip disorders were more likely than not due to her military service.  In support for this opinion, the physician referenced a June 1997 treatment note, indicating right upper extremity pain and "popping."  She also referred to treatment the Veteran received for generalized joint pain in March 1997.  This physician also referred to X-rays the Veteran underwent in 2004 that indicated osteoarthritis in the shoulders and hips, to include joint space narrowing.  

A review of the Veteran's service treatment records do not indicate that she received treatment for her shoulders or hips while in service.  Rather, active duty physical examinations conducted in March and June 1997 (shortly before she left active duty), do not indicate the presence of any specific shoulder or hip disorder.  Indeed, while the Veteran reported a history of swollen joints, only bilateral knee and right elbow disorders were observed by the examining physician.  The probative value of the April 2009 is therefore compromised.

Next, in addition to the history of shoulder and hip disorders noted by the VA physician, the Veteran has also now submitted a statement by a fellow Navy hospital corpsman, who recalled an occasion in approximately January or February 1994 where the Veteran hurt her right shoulder.  However, there is no record of treatment related to this incident.  

Therefore, prior to the adjudication of these issues on appeal, additional clarification should be obtained from the Veteran and the VA physician who provided the April 2009 statement as to the Veteran's active duty medical history, and to specifically address whether this physician was aware of service treatment records that are not in the claims folder.  Moreover, given the opinion by this VA physician, a VA examination and opinion is appropriate to consider the nature and etiology of her claimed disorders.   

Accordingly, the case is REMANDED for the following action:

1. Acquire the Veteran's treatment records from the VA Medical Center in Tampa, Florida, since September 2009.  If the Veteran has undergone any recent private treatment for her shoulder or hip disorders, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so.  A record of any negative development should be included in the claims file.


2.  The RO should contact both the Veteran and the VA physician who provided the opinion in April 2009, and ask them to provide additional information concerning the treatment noted referred to in the April 2009 opinion.  Specifically, the VA physician should be asked to provide a supplementary/addendum report to her determination that the Veteran's bilateral hip and shoulder degenerative joint disease are related to her active service, to include a citation to evidence in the record that supports this conclusion.

3. Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any right shoulder and bilateral hip disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that any current hip or shoulder disorder had its onset in, or is otherwise etiologically related to active service.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology.  All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a rationale.

The examiner is also asked to specifically review the April 2009 opinion and express his or her agreement or disagreement with that opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

4. After completion of the foregoing, readjudicate the claims on appeal.  If the benefit sought remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


